DETAILED ACTION
This action is responsive to Applicant’s amendments/remarks filed 12/16/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-14 are pending.
Claims 4-7 and 9 are withdrawn.
Claims 12-14 are new.
Claims 1 and 3 are currently amended.

Claim Objections
Claims 13-14 are objected to due to the following minor informality: line 3 (both claims) should read “and wherein the upper end surface faces 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 8, and 12-13 are rejected 35 U.S.C. 103 as being unpatentable over Hirose (US Patent Pub. 2004/0149214) in view of Nagaiwa (US Patent Pub. 2002/0029745), with Sato (US Patent 7,686,918) as an evidentiary reference.
Regarding claim 1, Hirose teaches a plasma processing apparatus (abstract and Fig. 6) comprising:
a chamber body providing a chamber ([0052]-[0055] and Fig. 6, chamber #41 with ceiling plate #54, partition wall #42, and a sidewall) having a first volume (see annotated Hirose Fig. 6 below, total interior chamber volume), the chamber body 

    PNG
    media_image1.png
    421
    529
    media_image1.png
    Greyscale

a stage ([0053] and Fig. 6, stage #45) provided in the chamber (see Fig. 6); 
a ceiling ([0055] and Fig. 6, ceiling plate #54) facing the stage (see Fig. 6); 
a gas supply system ([0055] and Fig. 6, upper electrode #55 with gas introduction system) configured to supply a processing gas to the chamber ([0055]);
toa wall ([0055]-[0056] and Fig. 6, deposit shield #50, spacer #53, and shutter #49) that forms a processing space ([0052] and Fig. 6, processing area #43) having a second volume in the chamber (see annotated Hirose Fig. 6 above), the second volume being smaller than the first volume (see annotated Hirose Fig. 6 above), the processing space including a space between the stage and the ceiling (see Fig. 6, space above stage #45 and substrate #46)15, wherein
the wall includes a fixed plate ([0053] and Figs. 6, evacuation plate #56) and a movable plate ([0055] and Fig 6-7, shutter #49), the transport path extending between the processing space and the opening (Figs. 6-7, transport path extends through gate valve #48 when open and through the opening formed by #50 and #49 when in the lowered position as in Fig. 7 to the internal processing space);

    PNG
    media_image2.png
    168
    617
    media_image2.png
    Greyscale

the movable plate is movable between a position overlapping with the transport path ([0056] and Figs. 6-7, shutter #49 can raise/lower to close/open the transport path) and the position not overlapping with the transport path (see Fig. 6 in phantom, shutter #49 can raise to cover the gate valve #48 or lower to allow entry), and, when the movable plate is disposed at the position not overlapping with the transport path, the fixed plate and the movable plate form a cylindrical body defining the processing space therebetween (Figs. 6 – as shutter #49 is lowered, a transport path would still be unblocked even when shutter #49 is partially lowered to the dashed line, and thus a cylindrical body/space would still be present, see Examiner’s drawing below), and

    PNG
    media_image3.png
    171
    535
    media_image3.png
    Greyscale

the fixed plate is not in direct contact with the side wall of the chamber body (Fig. 6, evacuation plate #56 does not appear to be in direct contact with the chamber side wall).

implicitly.
In support of this assertion, the Examiner supplies the Sato reference as evidence showing that such “evacuation plates” or “baffle plates” are commonly attached to both the sidewall and the susceptor in CVD apparatuses (Sato – C6, L25-44 and Fig. 6, baffle plate #10 is engaged to attachment member #24 of the mounting table #2 as well as the attachment fixture #1c of the processing chamber wall #1).

Hirose does not teach a power supply configured to supply electric power for generating plasma of the processing gas.
However, Nagaiwa teach a power supply ([0043] and Fig. 1, radio frequency power supply RFS1) configured to supply electric power for generating plasma of the processing gas ([0043]).
Hirose and Nagaiwa both teach plasma CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Hirose to include the power supply as taught by Nagaiwa in order to form an 

The claim limitations “through which a workpiece is carried into the chamber or carrier out from the chamber”, “configured to supply a processing gas to the chamber”, “configured to supply electric power for generating plasma of the processing gas”, “that forms a processing space”, “a transport path”, “is movable between a position overlapping with the transport path and the position not overlapping with the transport path” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
	Modified Hirose explicitly teaches the intended uses, as set forth above.

Regarding claim 3, Hirose teaches wherein the plasma processing apparatus further comprises a movement mechanism (Hirose - [0058] and Figs. 6&7, driving shaft #51 with air cylinder #52) configured to move the movable plate between the position overlapping with the transport path and the position not overlapping with the transport path (Hirose - [0058] and Figs. 6&7, movement of shutter #49 shown by arrows)
The claim limitations “configured to move the movable plate between the position overlapping with the transport path and the position not overlapping with the transport path” is merely an intended use and is given weight to the extent that the prior art is 

Regarding claim 8, the entire claim is interpreted as an intended use of the apparatus and is given patentable weight to the extent that the prior art would be capable of performing the intended use. See MPEP 2114(II).
Despite this, Hirose teaches wherein the movement mechanism (Hirose - [0058] and Figs. 6&7, driving shaft #51 with air cylinder #52) is configured to move the movable plate (Hirose - [0055], [0058], and Figs. 6&7, shutter #49) along a vertical direction (see Hirose Figs. 6-7) between the position overlapping 15with the transport path (Hirose – Fig. 6, shutter #49 raised to close the transport path from gate valve #48) and the position not overlapping with the transport path (Hirose – Fig. 6, shutter #49 lowered to open the transport path from gate valve #48).

Regarding claim 12, Hirose teaches wherein the movable plate (Hirose – [0055] and Figs. 6-7, shutter #49) is movable in a direction toward the ceiling and in a direction away from the ceiling (Hirose – Fig. 6, vertically up and down towards/away from the ceiling plate #54), when the movable plate is disposed at a first position that overlaps the transport path, the movable plate forms the cylindrical body to define the processing space between the fixed plate and the movable plate in cooperation with the fixed plate (Hirose – Fig. 6, shutter #49 and shield #50 cooperate to form a cylindrical space for processing above substrate #46), and, when the movable plate is disposed at a second position farther from the ceiling portion than the first position, the movable plate is 

Regarding claim 13, Hirose teaches wherein the fixed plate (Hirose – Fig. 6, shield #50) has an upper end surface (see annotated Hirose Fig. 6 below) disposed closer to the ceiling (Hirose – Fig. 6, plate #54) than an upper surface of the stage (Hirose – Fig. 6, stage #45) and facing the ceiling (Hirose – Fig. 6, upper end surface of #50 faces vertically upward towards plate #54).

    PNG
    media_image4.png
    166
    563
    media_image4.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Patent Pub. 2004/0149214) and Nagaiwa (US Patent Pub. 2002/0029745) as applied to claims 1, 3, 8, and 12-13 above, and further in view of Aoki (US Patent Pub. 2007/0158027).
The limitations of claims 1, 3, 8, and 12-13 are set forth above.
Regarding claim 2, Hirose teaches an exhaust apparatus connected to the chamber25 (Hirose - [0002]).


However, Aoki teaches wherein a plurality of through-holes ([0080] and Figs. 5A&B, fine holes 28a) through which a gas in the processing space passes ([0081]) are formed in the wall ([0080] and Figs. 5A&B, baffle plate #28).
Modified Hirose and Aoki both teach plasma CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Hirose apparatus with the through-holes as taught by Aoki in order to allow gas to pass but hinder plasma from passing, thus confining the plasma near the wafer (Aoki - [0056], [0081]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Patent Pub. 2004/0149214) and Nagaiwa (US Patent Pub. 2002/0029745) as applied to claims 1, 3, 8, and 12-13 above, and further in view of Shishikura (US Pub. 2008/0261074).
The limitations of claims 1, 3, 8, and 12-13 are set forth above.
Regarding claim 10, modified Hirose does not teach wherein the inner peripheral surfaces of the fixed plate and the movable plate are uneven surfaces in which a recessed portion and a projected portion are alternately formed.
However, Shishikura teaches a roughened chamber liner (Shishikura – [0033], [0037], and Figs. 1 and 5A, adhesion preventing surfaces of the outer liner #40) in which an uneven surface with recessed portions and projected portions are alternately 
Modified Hirose and Shishikura both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Hirose apparatus by forming the recessed/projected surfaces (roughness), as taught by Shishikura, on the inner peripheral surfaces of the fixed plate and the movable plate in order to inhibit the peeling of the reaction product deposition film, thus reducing the particle contamination on the surface of the wafer (Shishikura – [0037]).

Regarding claim 11, Hirose teaches wherein the outer peripheral surfaces of the fixed plate and the movable plate are flat surfaces (Hirose – Fig. 7, outer surfaces of shield #50 and shutter #49 appear to be smooth, flat surfaces).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose (US Patent Pub. 2004/0149214) and Nagaiwa (US Patent Pub. 2002/0029745) as applied to claims 1, 3, 8, and 12-13 above, and further in view of Nozawa (US Patent 5,221,403).
The limitations of claims 1, 3, 8, and 12-13 are set forth above.
Regarding claim 14, Hirose teaches wherein the fixed plate (Hirose – Fig. 6, shield #50) has an upper end surface (see annotated Hirose Fig. 6 below) disposed closer to the ceiling (Hirose – Fig. 6, plate #54) than an upper surface of the stage 

    PNG
    media_image4.png
    166
    563
    media_image4.png
    Greyscale


Modified Hirose does not explicitly teach a gap being formed between the upper end surface of the fixed plate and the ceiling.
However, the Examiner asserts that such a gap is inherently formed and/or present between the two surfaces of Hirose. In support of this assertion, the Examiner provides the Nozawa reference, which teaches (Nozawa - Col. 5, Lines 24-35 and see Fig. 2) that gaps are formed between adjacent surfaces of a process chamber due to “a difference of smoothnesses, a surface roughness, or dust therebetween.” As such, one of ordinary skill in the art would reasonably understand (and expect) that such a gap would exist between any two adjacent surfaces since the two surfaces cannot be perfectly smooth on the molecular level.

Response to Arguments
Applicant argues (Remarks, pg. 6) that the Hirose reference does not teach the limitations of claim 1 as amended regarding the “fixed plate”. Particularly, Applicant’s arguments are directed to the Examiner’s previous interpretation of the spacer #53 as 

Applicant asserts (Remarks, pg. 7) that new claims 12-14 are allowable due to the dependence to claim 1 as well as for the additional recited features. Claim 1 continues to be rejected by the prior art of record, notably Hirose, as outlined above. The additional features of new claims 12-14 have not been argued in relation to the prior art of record, thus no further response appears to be necessary of the Examiner beyond the rejections as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718